DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 03 January 2022 has been entered. Claims 1-11 remain pending in the application. 
Applicant’s amendments to the Specification, Claims, and Drawings have overcome each and every objection and 35 U.S.C. 112 (b) rejection previously set forth in the Non-Final Office action mailed 05 October 2021.

Claim Objections
Claim 5 is objected to because of the following informalities:  “each of groups piezoelectric” should be changed to “each of the plurality of piezoelectric” as reflected in claim 1 in order to avoid a potential 35 U.S.C. 112 (b) rejection.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  “groups piezoelectric” should be changed to “the plurality of piezoelectric” as reflected in claim 1 in order to avoid a potential 35 U.S.C. 112 (b) rejection.  Appropriate correction is required.
7 is objected to because of the following informalities:  “groups piezoelectric” should be changed to “the plurality of piezoelectric” as reflected in claim 1 in order to avoid a potential 35 U.S.C. 112 (b) rejection.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim 11 is interpreted under 35 U.S.C. 112(f), as it recites the limitation “means for swinging the ultrasound probe”. 
Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/ is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. See [0058], [0089] and as illustrated in FIG. 7 for the swinging mechanism.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: "a swinging mechanism configured to swing the ultrasound probe" in claim 10.
Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/ is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. See [0058], [0089] and as illustrated in FIG. 7 for the swinging mechanism.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, the added material which is not supported by the original disclosure is as follows: claim 1 line 6-7 recites “a plurality of electrodes in a grid pattern”. The specification as filed 31 July 2020 does not disclose the plurality of electrodes having any sort of grid or grid-like pattern. As describe in page 3 line 7, the 
In addition, line 7 recites “driving circuitry in a formation of concentric circles”. The specification as filed 31 July 202 does not disclose driving circuitry in a formation of concentric circles (or any substantially of the like). The drawings are silent on the formation/orientation of the driving circuitry and instead disclose the connections it makes with the ultrasound probe. Fig. 3B depicts an FPC 24 with a conductive patterns 242 in a formation of concentric circles, but the FPC itself is not in a formation of concentric circle. Similarly, fig. 5 depicts conductive patterns 242 in a formation concentric circles, but the driving circuitry such as the T/R circuitry 51 is not in a concentric circle.  In addition, page 19 line 11 recites “the plurality of piezoelectric transducers divided in the grid sections to be connected in parallel in the formation of the substantially concentric circles”, meaning that the transducer elements are in a formation of concentric circles, not the driving circuitry.

Regarding claim 9, the added material which is not supported by the original disclosure is as follows: claim 9 line 6 recites “a plurality of electrodes in a grid pattern”. The specification as filed 31 July 2020 does not disclose the plurality of electrodes having any sort of grid or grid-like pattern. As describe in page 3 line 7, the disclosure 
In addition, line 7 recites “driving circuitry in a formation of concentric circles”. The specification as filed 31 July 202 does not disclose driving circuitry in a formation of concentric circles (or any substantially of the like). The drawings are silent on the formation/orientation of the driving circuitry and instead disclose the connections it makes with the ultrasound probe. Fig. 3B depicts an FPC 24 with a conductive patterns 242 in a formation of concentric circles, but the FPC itself is not in a formation of concentric circle. Similarly, fig. 5 depicts conductive patterns 242 in a formation concentric circles, but the driving circuitry such as the T/R circuitry 51 is not in a concentric circle. In addition, page 19 line 11 recites “the plurality of piezoelectric transducers divided in the grid sections to be connected in parallel in the formation of the substantially concentric circles”, meaning that the transducer elements are in a formation of concentric circles, not the driving circuitry.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(a) are also rejected because they inherit the failure to comply of the written description of the claims they respectively depend upon.



Regarding claim 1, the claim recites “a wiring configured to connect (1) a plurality of electrodes in a grid pattern for the plurality of piezoelectric transducer elements to (2 driving circuitry in a formation of concentric circles”. It is unclear what exactly is in a formation of concentric circles, for example if the wiring is in a concentric circle, or if the driving circuitry is in a formation of concentric circle. For examination purposes, the driving circuitry will be considered to be in a formation of concentric circles.

Regarding claim 9, the claim recites “a wiring configured to connect (1) a plurality of electrodes in a grid pattern for the plurality of piezoelectric transducer elements to (2 driving circuitry in a formation of concentric circles”. It is unclear what exactly is in a formation of concentric circles, for example if the wiring is in a concentric circle, or if the driving circuitry is in a formation of concentric circle. For examination purposes, the driving circuitry will be considered to be in a formation of concentric circles.




Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kellman et al., (EP0142215), (hereinafter "Kellman")   in view of Ona et al., (US20160007964) (hereinafter "Ona") in further view of Toshiro et al., (JP59202059), (hereinafter “Toshiro”).

(as shown in reproduced fig. 1 below, also “Fig. 1 is a top plan view of one embodiment of a transducer” pg. 4 line 17-18”) the plurality piezoelectric transducer elements (“circular piece of piezoelectric material” pg. 4 line 32) having an ultrasound wave transmitting/receiving surface (“ultrasound transducers of the type which generate and receive longitudinal waves” pg. 1 line 5-8); and
 a substrate provided on a rear surface of the plurality of piezoelectric transducer elements (“a layer of conductive material, such as copper is applied to the bottom of the piezoelectric material” pg. 6 line 20-22), the rear surface of the plurality of piezoelectric transducer elements being a surface opposite to the ultrasound wave transmitting/receiving surface (as shown in reproduced fig.3 as shown below, also ”Fig. 3 is a bottom plan view of the transducer of Fig. 1 illustrating the electrode pattern of the annular array” pg. 4 line 21-23).

    PNG
    media_image1.png
    572
    553
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    425
    421
    media_image2.png
    Greyscale



However in the same ultrasound field of endeavor, Ona teaches an ultrasound probe (Abstract “an ultrasonic probe”) and wiring configured to connect (1) a plurality of electrodes (fig. 3 221 electrodes) in a grid pattern for the plurality of piezoelectric transducer elements (each electrode connects each transducer to the FPC, creating a grid pattern similar to fig. 2) to (2) driving circuitry ([0041] “The GND layer 21 is connected to the GND electrode (not shown) of the electronic circuit board 28 via the GND layer (not shown) of the FPC multilayer body 22…Electronic circuity used for transmission/reception is mounted on the electronic circuit board 28”).
It would have been obvious to one of ordinary skill in the art at the time to combine the piezoelectric elements of Kellman and the probe of Ona, as this would improve image quality of ultrasonic images (See Ona [0067]).
In addition, in the same ultrasound field of endeavor, Toshiro teaches driving circuitry in a formation of concentric circles (page 6 line 32 of applicant supplied translation “Reference numeral 17 denotes a transducer selection driving electrode”).
It would have been obvious to one of ordinary skill in the art at the time to modify the piezoelectric elements of Kellman as modified by Ona with the formation of the 

Regarding claim 2, Kellman as modified by Ona and Toshiro teaches all the claimed limitations of claim 1 but fails to explicitly disclose the substrate is a flexible preprint circuit “FPC.” 
In addition, Kellman teaches the substrate configured to connect a plurality of electrodes positioned at similar distances from a center of the plurality of piezoelectric transducer elements to the driving circuitry (as shown in reproduced fig. 3 above), by using a conductive pattern provided on a side of the substrate different to the side facing the plurality of piezoelectric transducer elements side (as shown in reproduced fig. 3 above).
However in the same field of endeavor, Ona teaches the substrate as a FPC (“FPC is mounted on the rear surface of each ultrasound transducer (element), and electronic circuits (ICs) are mounted on the FPC”; [0006]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the substrate as described in Kellman with the FPC as described in Ona. Using an FPC would lower the cost of manufacturing as it would lower the complexity of the structure of the probe while keeping a high degree of freedom for the ICs (see Ona [0009]).

Regarding claim 3, Kellman as modified by Ona and Toshiro teaches all the claimed limitations of claim 2, but fails to explicitly disclose the ultrasound probe, further 
In addition, Kellman does teach gaps other than conductively joined positions are filled with non-conductive adhesive agent (“the saw kerfs 14 are filled with a low viscosity, nonconductive epoxy” pg. 5 level 28-29).
In the same ultrasound field of endeavor, Ona teaches in addition to a first FPC serving as the substrate, a second FPC that is provided on a rear surface of the first FPC (as shown in fig. 3 #222 reproduced below), has a conductive part in a position corresponding to a position of a conductive part of the first FPC (as shown in reproduced fig. 3 #222a below), and is configured to transmit and receive a signal to and from the first FPC (“The second FPC layer includes at least a plurality of second upper surface connecting portions provided on an upper surface, on which the first FPC layer is stacked, so as to spatially correspond to the plurality of ultrasonic transducers and electrically connected to the plurality of first lower surface connecting portions, a plurality of second lower surface connecting portions provided on a lower surface on an opposite side to the upper surface so as to spatially correspond to the plurality of ultrasonic transducers, and second signal wirings configured to extract electric wirings from the second upper surface connecting portions connected to the electrodes of the ultrasonic transducers belonging to the second group” [0030]),
wherein between the first FPC and the second FPC, the conductive parts are made conductive with each other via a conductive joint (as shown in reproduced fig. 3 #222a below).
It would have been obvious to one of ordinary skill in the art at the time to modify the substrate as described by Kellman as modified by Ona and Toshiro with the multilayer FPC as described by Ona. This would allow easy and accurate connections between the ultrasonic transducer array and the multibody layer while reducing the complexity of the manufacturing process, thereby reducing the costs. In addition, it would also greatly increase the number of transducers to be mounted (see Ona [0067]).

    PNG
    media_image3.png
    716
    1028
    media_image3.png
    Greyscale

Regarding claim 4, Kellman as modified by Ona and Toshiro teaches all the claimed limitations of claim 1, but fails to explicitly disclose the substrate is a multilayer substrate configured, by using a wiring in a plurality of layers, to connect a plurality of electrodes to the driving circuitry. 
However in the same field of endeavor, Ona teaches the substrate is a multi-layer substrate configured (as shown in reproduced fig. 3 above), by using a wiring in (electrodes #221 connects transducer to #22 FPC which includes electronic circuit board #28).
It would have been obvious to one of ordinary skill in the art at the time to modify the device as described in Kellman as modified by Ona and Toshiro with the configuration as described in Ona. This would allow easy and accurate connections between the ultrasonic transducer array and multibody layer while reducing the complexity of the manufacturing process, thereby reducing the costs. In addition, it would also greatly increase the number of transducers to be mounted (see Ona [0067]).

Regarding claim 5, Kellman as modified by Ona and Toshiro teach the claim limitations of claim 1, but fails to explicitly disclose wherein each of groups of piezoelectric transducer elements corresponding to electrodes located in concentric circles is connected to one or more driving circuitry.
Kellman does teach the groups of piezoelectric transducer elements corresponding (claim 1 “An improved ultrasonic transducer comprising a piece of piezoelectric material which has been subdivided into sub elements smaller than the electrodes attached to said sub elements”) to electrodes located in concentric circles (#24 electrodes, see figure 3 above).
In the same ultrasound field of endeavor, Ona teaches the piezoelectric transducer elements is connected to one or more driving circuitry ([0040] “The dielectric body 200 transmits ultrasonic waves in a desired direction in a scan region based on a driving signal from electronic circuitry on the electronic circuit board 28, and converts reflected waves from the object into an electrical signal.”).
It would have been obvious to one of ordinary skill in the art at the time to modify the device of Kellman as modified by Ona and Toshiro with the circuitry of Ona, as this would easy and accurate connections between the ultrasonic transducer array and multibody layer while reducing the complexity of the manufacturing process thereby reducing costs. In addition, it would also greatly increase the number of transducer that could be mounted (see Ona [0067]).

Regarding claim 9, Kellman teaches: a plurality of piezoelectric transducer elements divided in grid sections (as shown in reproduced fig. 1 above, also “Fig. 1 is a top plan view of one embodiment of a transducer” pg. 4 line 17-18”) the plurality piezoelectric transducer elements (“circular piece of piezoelectric material” pg. 4 line 32) having an ultrasound wave transmitting/receiving surface (“ultrasound transducers of the type which generate and receive longitudinal waves” pg. 1 line 5-8); and
 a substrate provided on a rear surface of the plurality of piezoelectric transducer elements (“a layer of conductive material, such as copper is applied to the bottom of the piezoelectric material” pg. 6 line 20-22), the rear surface of the plurality of piezoelectric transducer elements being a surface opposite to the ultrasound wave transmitting/receiving surface (as shown in reproduced fig. 3 as shown above, also ”Fig. 3 is a bottom plan view of the transducer of Fig. 1 illustrating the electrode pattern of the annular array” pg. 4 line 21-23).

However in the same ultrasound field of endeavor, Ona teaches an ultrasound probe (Abstract “an ultrasonic probe”) and wiring configured to connect (1) a plurality of electrodes (fig. 3 221 electrodes) in a grid pattern for the plurality of piezoelectric transducer elements (each electrode connects each transducer to the FPC, creating a grid pattern similar to fig. 2) to (2) driving circuitry ([0041] “The GND layer 21 is connected to the GND electrode (not shown) of the electronic circuit board 28 via the GND layer (not shown) of the FPC multilayer body 22…Electronic circuity used for transmission/reception is mounted on the electronic circuit board 28”) and processing circuitry (#38 image processing unit) configured to generate an ultrasound image on a basis of a signal received by the ultrasound probe ([0037] “The raw data memory 35 generates raw data by using a plurality of data received from the B-mode processing unit 33 and the Doppler processing unit 34. The volume data generation unit 36 generates volume data by converting the RAW data into a data arrangement on a volume basis. The image processing unit 38 performs predetermined image processing such as volume rendering, MPR (Multi Planar Reconstruction), and MIP (Maximum Intensity Projection) for the data received from the volume data generation unit 36.”).

In addition, in the same ultrasound field of endeavor, Toshiro teaches driving circuitry in a formation of concentric circles (page 6 line 32 of applicant supplied translation “Reference numeral 17 denotes a transducer selection driving electrode”).
It would have been obvious to one of ordinary skill in the art at the time to modify the device of Kellman as modified by Ona with the formation of the driving electrodes of Toshiro as this would lead to a greatly reduced manufacturing cost without compromising performance (see Toshiro page 6).


Claim 6-7 is rejected under 35 U.S.C. 103 as being unpatentable over Kellman in view of Ona and Toshiro as applied to claim 5 above, and further in view Hashiba et al., (US20090306510) (hereinafter “Hashiba”).

Regarding claim 6, Kellman as modified by Ona and Toshiro teaches all the claim limitations of claim 5 but fails to explicitly disclose for among the groups of piezoelectric transducer elements, a ratio between a quantity of piezoelectric transducer elements and a quantity of driving circuits is kept substantially constant.
In the same ultrasound field of endeavor, Hashiba teaches the probe wherein among the groups of piezoelectric transducer elements, a ratio between a quantity of (as shown in reproduced figure 15 and 17 below; “the number of electro-acoustic transducer elements grouped for each channel is substantially the same” [0171]).
It would have been obvious to one of ordinary skill in the art at the time to modify the transducer elements of the probe as described by Kellman as modified by Ona and Toshiro with the groups as described by Hashiba, as this would reduce circuit size and improve image quality (see Hashiba [0171]). 

    PNG
    media_image4.png
    632
    533
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    976
    707
    media_image5.png
    Greyscale


Regarding claim 7, Kellman as modified by Ona and Toshiro teaches all the claim limitations of claim 5, but fails to explicitly disclose for groups of piezoelectric transducer elements each connected to two or more driving circuits, average distances from a center of the plurality of piezoelectric transducer elements are kept at substantially constant intervals.
Hashiba teaches the probe wherein, for groups of piezoelectric transducer elements each connected to two or more driving circuits, average distances from a (“The plurality of transducer elements divided along concentric circles are divided into a plurality of blocks... “each of the element blocks is divided into a predetermined number of groups so as to form a transmit beam and a plurality of receive beams in the area to be imaged” [0021] and [0023]).
It would have been obvious to one of ordinary skill in the art at the time to modify the probe to include the elements as described in Hashiba, as this would provide high speed imaging at a low cost (see Hashiba [0022]).

Claims 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kellman in view of Ona and Toshiro as applied to claim 1 above, and further in view Saberi et al., (WO2017165425A1),(hereinafter “Saberi”).
Regarding claim 8, Kellman as modified by Ona and Toshiro teaches all the claim limitations of claim 1, but fails to explicitly disclose the probe further comprising a motor configured to swing the plurality of piezoelectric transducer elements.
Kellman does teach a plurality of piezoelectric transducer elements divided in the grid sections (as shown in reproduced fig. 1 above) and the substrate (“a layer of conductive material, such as copper is applied to the bottom of the piezoelectric material” pg. 6 line 20-22).
In the same ultrasound field of endeavor, Saberi teaches the probe further comprising a motor configured to swing the plurality of piezoelectric transducer (as shown in fig. 1a and 1b #114 reproduced below; “actuator provides rotation of the transducer support relative to a first axis 101” [0023]).
It would have been obvious to one of ordinary skill in the art at the time to modify the device of Kellman as modified by Ona and Toshiro with the motor mechanism as taught by Saberi, as it would provide an ultrasound system that can enable automated scanning of tissue of an individual (see Saberi [0019]).


    PNG
    media_image6.png
    527
    580
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    568
    549
    media_image7.png
    Greyscale

Regarding claim 10, Kellman in view of Ona and Toshiro teaches all the claim limitations of claim 9 but fails to explicitly disclose the apparatus further comprising a swinging mechanism configured to swing the probe.
Saberi teaches the probe further comprising a motor configured to swing the probe (as shown in fig. 1a and 1b #114 reproduced above; “actuator provides rotation of the transducer support relative to a first axis 101” [0023]).
It would have been obvious to one of ordinary skill in the art at the time to modify the probe as described in Kellman as modified by Ona and Toshiro with the motor 

Regarding claim 11, Kellman in view of Ona, Toshiro and Saberi teaches all the claim limitations of claim 10 but fails to explicitly disclose the swinging mechanism comprises means for swinging the ultrasound probe.
However in the same ultrasound field of endeavor, Saberi teaches a swinging mechanism comprises means for swinging the ultrasound probe (as shown in fig. 1a and 1b #114 reproduced above; “actuator provides rotation of the transducer support relative to a first axis 101” [0023]).
It would have been obvious to one of ordinary skill in the art at the time to modify the probe as described in Kellman as modified by Ona and Toshiro with the motor mechanism as taught by Saberi, as it would provide an ultrasound system that can enable automated scanning of tissue of an individual (see Saberi [0019]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection relies on newly cited portions of Ona and a new reference Toshiro necessitated by amendment to teach the matter challenged in the argument and amendments.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793